 


114 HR 4821 IH: Promoting National Service and Reducing Unemployment Act
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4821 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2016 
Ms. Norton introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To make supplemental appropriations to provide additional funds to Americorps for the fiscal year ending September 30, 2016. 
 
 
1.Short titleThis Act may be cited as the Promoting National Service and Reducing Unemployment Act.  2.Statement of AppropriationsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016. 
Corporation for National and Community Service Operating ExpensesFor an additional amount for the Corporation for National and Community Service to carry out the National and Community Service Act of 1990, and notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), 501(a)(4)(E), and 501(a)(5)(F) of such Act, $7,892,775,570: Provided, That of such amount up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle: Provided further, That $1,878,275,570, to remain available until expended, shall be paid to the National Service Trust for expenses authorized under subtitle D of title I of such Act: Provided further, That in addition to the amounts provided in the previous proviso, the Corporation may transfer funds from the amounts allocated to grants under subtitle C of title I of such Act, upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Congress: Provided further, That $9,800,000 shall be available for expenses to carry out sections 112(e), 179A, and 198O and subtitle J of title I of such Act, notwithstanding section 501(a)(6) of such Act: Provided further, That $15,000,000 shall be available for grants to public or private nonprofit institutions to increase the participation of individuals with disabilities in national service and for demonstration activities in furtherance of this purpose, notwithstanding section 129(k)(1) of such Act: Provided further, That $8,000,000 shall be available to provide assistance to State Service Commissions, under section 126(a) of such Act and notwithstanding section 501(a)(5)(B) of such Act. Salaries and ExpensesFor an additional amount for necessary expenses of administration as provided under section 501(a)(5) of the National and Community Service Act of 1990 including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants authorized under section 3109 of title 5, United States Code, $37,500,000. Office of Inspector GeneralFor an additional amount for necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $8,000,000.  3.RequirementThe funds appropriated in this section shall be used by the Corporation toward the goal of increasing the number of national service positions approved under subtitle C of title I of the 1990 Act to 500,000. In carrying out this section, the Corporation shall give preference to national service programs which propose to use full-time national service positions. 
 
